VOIGT, Justice, specially
concurring.
[123] I agree with the rationale and result of the majority opinion. I write separately to make a seemingly minor point in regard to the standard of review. The see-ond sentence of 17 of the majority opinion reads as follows:
When an agency concludes a claimant failed to meet his burden of proof, our task is to decide whether there is substantial evidence to support the agency's decision to reject the evidence offered by the burdened party by considering whether that conclusion was contrary to the overwhelming weight of the evidence in the record as a whole.
(Emphasis added.) I believe the highlighted portion of the sentence should be deleted. It is not necessary for the ageney to reject the burdened party's evidence for the ageney to rule against the burdened party. The agency may accept every bit of the burdened party's evidence, yet still decide that the evidence does not meet the burden of proof.